Citation Nr: 0418376	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for skin cancers, including 
as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, dated in May 2000, that in pertinent part denied 
the veteran's claims of entitlement to service connection for 
skin cancer.  The denial of service connection was duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The Board remanded the issues that are the subject of this 
decision in February 2003.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for hearing loss, tinnitus, and an eye 
disorder, originally on appeal from denials in the May 2000 
rating decision, has been granted.  The issues are no longer 
in appellate status.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Melanoma and basal cell carcinoma were not shown in 
service, disabling to a compensable degree during the first 
post-service year, or for many years thereafter.

3.  The probative, competent medical evidence shows that the 
veteran's melanoma and basal cell carcinoma are not causally 
related to any incident of active service to include in-
service radiation exposure.  


CONCLUSION OF LAW

Melanoma and basal cell carcinoma, claimed as secondary to 
radiation exposure, were not incurred in or aggravated by 
active service; nor may either be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107(a) (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309(d), 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a February and two April 2001 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004), cf. VA O.G.C. Prec. Op. No. 
1-2004.

Here, the Board acknowledges that the VCAA notice letters 
were provided to the veteran long after the initial 
adjudication of his claim in May 2000.  In a recent decision, 
the U.S. Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
supra.  In this case, however, it is obvious that the RO 
could not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place six months 
prior to the enactment of the VCAA and the promulgation of 
its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the March 2004 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in February 2003 to comply with the provisions of 
38 C.F.R. § 3.311 (2003).  The RO has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination report in April 2001.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Factual Background

Review of the veteran's service medical records reveals no 
complaints, treatment, or diagnoses relevant to the veteran's 
claimed skin cancer.  The veteran was treated for a furuncle 
on his chest from June to July 1945.  The veteran's skin was 
noted as normal on his separation examination in October 
1946.

The veteran filed his original application for service 
connection for skin cancers as secondary to ionizing 
radiation exposure while serving aboard a ship, the USS 
Admiral R.E. Coontz (AP 122), that visited Nagasaki Harbor in 
November 1945.  He also reported that he could see the bomb 
when it went off and that he was at Hiroshima about four days 
after the explosion.  He has not indicated that he was 
treated for any skin cancers during active service.  

Post service medical records include records related to the 
diagnosis and treatment of the veteran's basal cell carcinoma 
and its removal from his right nasolabial fold in 1997 and of 
his lentigo maligna melanoma and its removal from his upper 
lip in 1998.

The Board notes that the veteran was afforded a VA 
examination in April 2001.  The report from this examination 
is associated with the claims file.  According to the report, 
the veteran reported that he was aboard a ship in Nagasaki 
Bay for about 2 days, approximately two months after the 
atomic bomb was dropped.  He also reported that he had lived 
in Kentucky and Florida, including living in Florida from 
1974 to 1996.  He worked as a carpenter both indoors and 
outdoors.  While residing in Florida, he had a basal cell 
carcinoma removed from his right nasolabial fold.  In 1998, 
in Kentucky, he had a lentigo maligna removed from his upper 
lip.  

Examination showed that the veteran was a fair-skinned, white 
male with significant sun damage on his exposed body 
surfaces.  There was sebaceous hyperplasia scattered on his 
face, rhinophyma, and a depressed lesion of the right cheek.  
There was also a scar of the right nasolabial fold and right 
upper lip.  The diagnoses were status-post melanoma of the 
lip and status-post basal cell carcinoma of the right 
nasolabial fold, as well as sun damage, sebaceous 
hyperplasia, rhinophyma, and depressed lesion of the cheek.  
The examiner opined that it "[was] not likely that the 
[veteran's] skin cancers [were] related to radiation exposure 
in the military."

In accord with the Board's February 2003 Remand, the RO 
contacted the Defense Threat Reduction Agency (DTRA) to 
provide a radiation dose reconstruction estimate.  The DTRA 
researched the movement of the USS Coontz and determined that 
the deck logs showed it arrived at Nagasaki, Japan, on 
November 6, 1945 and departed on November 7, 1945.

The DTRA outlined the scenario of participation and 
assumptions pertaining to its dose estimate.  In order to 
calculate the upper bounds of exposure the DTRA assumed that 
the veteran was assigned daily duties during the entire 
period the ship was present in Nagasaki harbor at the 
"hottest" spot in the hypocenter or in the downwind area in 
the vicinity of Nishiyama Reservoir.  It assumed that he 
either worked for eight hours at the hypocenter of the 
explosion or four hours per day in the downwind fallout area.  
It also assumed the intake parameters to maximize inhalation 
dose and that the Nishiyama Reservoir was the sole source of 
the veteran's drinking water.  

The veteran reviewed and accepted the scenario used for the 
dose reconstruction in September 2003.

The DTRA provided a combined external radiation dose and dose 
to the skin (nasolabial fold, lip).  The average total dose 
was 0 to 0.010 rem and the upper bound total dose was < 1 
rem.

The veteran's case was referred to the Director, Compensation 
and Pension Service.  The Director requested a review from 
the Under Secretary for Health pursuant to 38 C.F.R. § 3.311.  
The Chief Public Health and Environmental Hazards Officer 
provided a radiation review to the Director in January 2004.  
She noted that The Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, did not provide screening doses for 
skin cancer.  She also noted that skin cancer usually has 
been attributed to ionizing radiation at high doses, e.g., 
several hundred rads.  She noted that excess numbers of basal 
cell cancers had been reported in skin which received 
estimated doses of 9-12 rads in margins of irradiated areas 
and found that an increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors 

Opining that the risk of malignant melanoma from exposure to 
ionizing radiation is not clear; she noted that some clinical 
studies suggested that high radiation-therapy doses might 
cause this form of skin cancer but that national and 
international publications on radiation risk do not give 
explicit risk factors for radiation-induced malignant 
melanomas or state that the association is equivocal.  Among 
Japanese atomic bomb survivors, a large excess relative risk 
point estimate for malignant melanomas was found but it was 
statistically nonsignificant and the confidence interval was 
extremely wide.  She noted that if the central value for the 
excess relative risk is utilized, it is estimated that there 
is about a 2 % likelihood that malignant melanoma would be 
caused by the radiation dose to which the veteran was 
exposed.

She utilized the Interactive Radioepidemiological Program 
(IREP) of the National Institute of Occupational Safety and 
Health (NIOSH) (which is available on the Internet at 
http://198.144.166.6/irepniosh/) to estimate the likelihood 
that exposure to ionizing radiation was responsible for the 
veteran's individual skin cancers.  The computer software 
calculated a 99-percentile value for the probability of 
causation for malignant melanoma of 10.75% and for basal cell 
carcinoma of 10.68%.  

Finally she opined that it is unlikely that the veteran's 
malignant melanoma or basal cell carcinoma of the skin can be 
attributed to exposure to ionizing radiation in service.

In January 2004, the Director of the C&P Service notified the 
RO of the findings and conclusions of the Chief, Public 
Health and Environmental Hazards Office.  The Director 
concluded that "[a]s a result of this opinion, and following 
review of the evidence in its entirety, it is our opinion 
that there is no reasonable possibility that the veteran's 
disability was the result of such exposure."  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2003).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, there are certain types 
of cancer that are presumptively service connected when 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2003).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2003).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2003) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board first notes that the veteran is not entitled to 
presumptive service connection based upon 38 C.F.R. 
§ 3.309(a) or (d).  The record does show that the veteran has 
been diagnosed with a presumptive disease, i.e. lentigo 
maligna melanoma under section 3.309(a).  However, such 
disorder was not diagnosed, and did not otherwise become 
manifest, within one year after discharge.  

The veteran does not contend that he had manifested or had 
been diagnosed with melanoma or basal cell carcinoma during 
active service or during the initial post-service year.  It 
is not disputed that he was diagnosed with melanoma or basal 
cell carcinoma more than one year after separation from 
service.  The medical evidence of record first shows a 
diagnosis and treatment of melanoma or basal cell carcinoma 
beginning in the late 1990's, fifty years after the veteran's 
separation from service.

Second, in order to be entitled to presumptive service 
connection under 38 C.F.R. § 3.309(d), the veteran must have 
been diagnosed with a presumptive disease.  Melanoma or basal 
cell carcinoma are not presumptive diseases listed in 
38 C.F.R. § 3.309(d).  

Therefore, presumptive service connection for melanoma or 
basal cell carcinoma under 38 C.F.R. § 3.309 is not 
warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  The veteran has contended that his melanoma or 
basal cell carcinoma resulted from radiation exposure while 
stationed onboard a ship in Nagasaki Harbor for two days in 
November 1945.  

The DTRA confirmed that the veteran was present with the 
American occupation forces at Nagasaki, Kyushu, Japan from 
November 7, 1945 to November 8, 1945.  The DTRA stated that a 
scientific dose reconstruction determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki and September 1945 to March 1946 for 
Hiroshima).  

Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation and ingestion was less 
than one rem.  The DTRA noted that it was probable that the 
great majority of those assigned to the occupation forces 
received no radiation exposure whatsoever, and that the 
highest dose received by anyone was a few tens of millirem.  

In this regard, with due respect for the sincerity of his 
views, the veteran's own opinions and statements that 
melanoma and basal cell carcinoma resulted from in-service 
radiation exposure are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d), when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-
service development of melanoma and basal cell carcinoma 
first shown many years after service is due to the radiation 
exposure during active service.  This issue is medical in 
nature and requires competent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The most probative evidence of record on this issue is the 
January 2004 medical opinion from the Under Secretary for 
Health.  A physician, the Chief of the Public Health and 
Environmental Hazards Office, issued the medical opinion 
based on all the evidence.  She cited the ionizing radiation 
dose estimates for this veteran that were issued by the DTRA.  
She also cited supporting medical literature.  

The physician reported that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  The physician also reported that excess 
numbers of basal cell cancers also have been reported in 
margins of irradiated areas that received estimated doses of 
9-12.  The physician concluded that "in our opinion it is 
unlikely that the veteran's basal cell skin cancer can be 
attributed to exposure to ionizing radiation in service."  

The Under Secretary for Benefits concluded, based upon the 
findings of the Under Secretary for Health, that "[a]s a 
result of this opinion, and following review of the evidence 
in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure."  

The above medical findings and opinions are the only 
competent medical evidence addressing the issue on appeal.  
The record does not contain competent medical evidence of a 
link between the veteran's melanoma and basal cell carcinoma 
and radiation exposure during active service.  

There are no probative medical opinions otherwise indicating 
a link between melanoma and basal cell carcinoma and military 
service.  In fact, the RO afforded the veteran a dermatology 
examination in April 2001 in order to determine whether his 
melanoma and basal cell carcinoma was otherwise attributable 
to active service.  The physician certified review of the 
claims folder and performed a dermatologic examination.  The 
physician opined that it was unlikely that melanoma and basal 
cell carcinoma were related to radiation exposure during 
military service. 

In general, there is no medical or lay evidence, including 
from the veteran (the veteran's only contention on appeal has 
been that the disease resulted from exposure to radiation), 
indicating that the disability at issue is otherwise related 
to service (i.e., linked to service through some manner other 
than radiation exposure).  

For these reasons and bases, and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's melanoma and basal cell 
carcinoma are related to exposure to ionizing radiation 
during service.  Based upon a full review of the record, the 
Board finds that the evidence is not so evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for melanoma and basal cell 
carcinoma, claimed as secondary to exposure to ionizing 
radiation, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



